Buchanan, J.,
dissenting:
I am unatle to concur in the opinion of the court in so far as it holds that the decree complained of should be reversed because the court did not recommit the report of the commissioner upon the exception of the appellants, Jones and Freeman.
The appellants asserted their claim in their answer. They furnished no proof of it. There is no evidence whatever in the record, as I understand it, that there is now or ever was such a lien. The statements of the appellants in their answer and exception to the commissioner's report, are clearly not evidence. The commissioner who was directed to report the liens upon the property did so. His report is prima facie presumed to be correct. The exception of the appellant to it is not supported by any evidence in the record, by affidavit, or otherwise. It seems to me that in the absence of any proof whatever of the existence of the appellants’ claim, or of any diligence on their part in presenting their alleged claim, the court could not do otherwise than overrule the exception. I do not think that a court should be reversed for not allowing a claim of which there is no proof, and for not recommitting a report on exception to it when the exception is not sustained by any evidence in the record, or by any evidence filed with it, and especially as in this case when no motion was made to recommit.

Reversed.